Citation Nr: 1717868	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, hypoapnea, sleep-disordered breathing syndrome.

2.  Entitlement to a total disability rating based on individual unemployabiity due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 through April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board determined previously, in an October 2014 remand, that a claim for a TDIU was raised implicitly by the evidence, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Board also remanded the issues on appeal for further development, to include:  obtaining records for additional treatment identified by the Veteran; providing the Veteran a letter explaining the laws and regulations governing his TDIU claim; scheduling the Veteran to undergo VA examinations of his sleep disorder and other service-connected disabilities; and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The ordered development has been performed and these matters now return to the Board for de novo review.

This appeal also initially included issues concerning the Veteran's entitlement to a disability rating higher than 60 percent for post-phlebitic syndrome involving his left lower extremity and service connection for headaches.  Those issues have been adjudicated fully in an August 2015 Board decision and an April 2016 rating decision respectively and do not remain in an appellate status.

The issue of the Veteran's entitlement to service connection for sleep apnea, hypoapnea, sleep-disordered breathing syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's service-connected disabilities have rendered the Veteran unable to secure or follow a substantially gainful occupation since April 16, 2012.


CONCLUSION OF LAW

The criteria for a TDIU are met from April 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Consideration may be given to the veteran's level of education, special training, and previous work experience.  However, age and the impairment caused by non-service-connected disabilities may not be considered as factors in determining whether a TDIU is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, that disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26 , if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or, 5) multiple disabilities incurred as a prisoner of war.

Here, service connection has been in effect for the Veteran for post-phlebitic syndrome involving his left lower extremity rated as 60 percent disabling, major depressive disorder rated as 50 percent disabling, and migraine headaches rated as 30 percent disabling.  For all periods relevant to this appeal, the Veteran has had a 90 percent combined disability rating.  The basic eligibility requirements for entitlement to a TDIU under 38 C.F.R. § 4.16 (a) are met.

Notably, the Veteran reported during private treatment at Utica Park Clinic in April 2012 that he intended to stop working on April 16, 2012.  Indeed, the Veteran confirmed during March 2016 VA examination of his headaches that he retired in 2012.  During a March 2016 VA examination conducted to determine his functional capacity, the Veteran reiterated that he was retired from his 33 year career as a paper mill employee.  He reported that he elected to retire due to physical impairment caused by recurring blood clots in his legs that were attributable to his post-phlebitic syndrome.

Records for treatment of the Veteran's post-phlebitic syndrome since in April and June of 2012 at Utica Park Clinic show that the Veteran has experienced chronic and constant pain, edema, swelling, and burning in his lower extremities that were aggravated by long periods of sitting, standing, and walking.  The Veteran also has experienced recurrences of stasis ulcers in both legs (parenthetically, the Board notes that a March 2009 letter from Dr. Paul E. Battles indicates that the ulcers were causing the Veteran to miss from four to eight weeks of work).  During a June 2012 VA examination, the VA examiner noted that the Veteran was experiencing claudication in both of his legs after walking less than 25 yards over a level surface.

During the aforementioned March 2016 VA examination of the Veteran's functional capacity, the Veteran reported that he had ongoing difficulty ambulating and that his legs shake and give out on him.  Overall, the examiner opined that the Veteran was unable to walk long distances or enjoy activities as he previously did due to blood clotting in his legs.

In conjunction with the foregoing, an October 2012 VA psychiatric examination revealed that the Veteran's depression was productive of such symptoms as:  depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and, difficulty in adapting to stressful circumstances, including work or a worklike setting.  Overall, the examiner opined, the Veteran's depression was marked by occupational and social impairment with reduced reliability and productivity.

In relation to the Veteran's headaches, during a March 2016 VA examination, the Veteran reported that he had been experiencing ongoing headaches with associated photophobia and phonophobia for approximately nine years.  He described the headaches as being pounding in nature and stated that they occurred suddenly and without forewarning.  He stated that the headaches were worsened by physical activity and that he was required to go to a dark room and sleep for a few hours when headaches occur.  Regarding the frequency of the reported headaches, the Veteran stated that they had been occurring on a daily basis for the past month.  He stated that prior to that time, he was experiencing them five or six times per month.  According to the Veteran, headaches required him to miss a day of work a month prior to his retirement in 2012.

Overall, the evidence shows that the Veteran left his employment on April 16, 2012, due primarily to symptoms in his lower extremities that were associated with his post-phlebitic syndrome.  Consistent with the same, the medical evidence for the period since April 16, 2012 document chronic symptoms of pain, swelling, and recurring stasis ulcers that impaired the Veteran's ability to simply sit, stand, or walk for long periods, and during outbreaks of his ulcers, caused him to miss four to eight weeks of work at a time.  At the same time, the Veteran's psychiatric symptoms caused occupational and social impairment that reduced his reliability and productivity at work.  In conjunction with the foregoing, the Veteran has experienced ongoing and frequent headaches that occurred suddenly.  Although the Veteran estimated that he was required to miss only one day of work a month because of his headaches, the Board takes particular note of his credible contention that he was having headaches five to six times a month and that he was required to sleep for a few hours in a dark room whenever they occurred.  Certainly, the frequency and duration of the Veteran's headaches, in conjunction with the physical limitations caused by the symptoms in his legs and his depression symptoms, effectively rendered him incapable of performing duties associated with even sedentary employment, let alone the physically rigorous duties associated with his normal occupation as a paper mill employee.

Collectively, the symptoms and impairment presented by the Veteran's service-connected disabilities depict a disability picture that is consistent with inability to secure or follow a substantially gainful occupation since his retirement on April 16, 2012.  As such, the Veteran is entitled to a TDIU effective from that date.  To that extent, this appeal is granted.


ORDER

TDIU is granted, effective April 16, 2012 and subject to the laws and regulations governing the payment of monetary VA benefits.


REMAND

Concerning the issue of the Veteran's entitlement to service connection for sleep apnea, hypoapnea, and sleep-disordered breathing syndrome, the evidence shows that the Veteran was diagnosed with obstructive sleep apnea following a private sleep study conducted in June 2003.  In conjunction with the same, the Veteran's service treatment records show that the Veteran reported during medical examinations conducted in May 1973 and December 1975 that he was experiencing frequent trouble sleeping.  The Veteran did not elaborate as to the nature of his sleep difficulties (i.e., whether they were due to psychological or physical distress) and there is no indication in the service treatment records that the Veteran was ever evaluated or treated for his sleep complaints.  Accordingly, no diagnosis or pathology was identified for the Veteran's sleep impairment during service.  Similarly, the post-service treatment records do not render any opinions as to when the Veteran's sleep apnea began.  Of note, the Veteran's representative has suggested in an August 2014 Brief that the Veteran's sleep apnea may be secondary to his service-connected depression.  In support of that contention, the Veteran's representative cites the findings from a scientific study done by Dr. M.O. of Stanford University.

The Veteran underwent a VA examination of his sleep apnea in March 2016.  The VA examiner opined that it is less likely than not that the Veteran's sleep apnea was related etiologically to his active duty service, and also, that it is less likely than not that the sleep apnea was caused or aggravated by his service-connected disabilities.   The examiner provides a thorough and reasoned analysis for the stated conclusions.  The Board notes, however, that the examiner's opinion concerning any direct relationship between the Veteran's sleep apnea and active duty service is based on the incorrect factual premise that the service treatment records contain no evidence that the Veteran had any obstructive sleep apnea symptoms during service.  In that regard the examiner appears to overlook the complaints noted in the Veteran's May 1973 and December 1975 in-service medical examinations.  Also, in relation to the examiner's opinion concerning a relationship between the Veteran's sleep apnea and depression, the examiner states that the existing medical literature does not support the existence of a relationship between the two disorders.  In so stating, however, the examiner does not acknowledge the suggested findings of Dr. M.O. or provide any discussion as to what significance, if any, those findings have on her conclusion and rationale.  Under the circumstances, the opinions expressed in the March 2016 VA examination report are incomplete.

In view of the foregoing, the claim file should be returned to the VA examiner who conducted the March 2016 examination.  The examiner should be asked again to review the claim file and the scientific study cited in the Veteran's representative's August 2014 Brief and to provide an addendum opinion as to the existence of any relationship between the Veteran's sleep apnea and his active duty service and/or service-connected disabilities.  38 C.F.R. § 3.159 (c)(4) (2016).

Prior to arranging the examination ordered above, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his sleep apnea since February 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his sleep apnea, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from February 2016 through the present should be associated with the record.  If such records are not available, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, an addendum opinion to the previous March 2016 VA sleep apnea examination should be obtained.  In that regard, the claim file should be returned to the same VA examiner who conducted the March 2016 examination.  The examiner should be asked to review the claim file and the scientific study cited in the Veteran's representative's August 2014 Brief and to provide opinions as to the following questions:

	a) were the Veteran's complaints of sleep impairment 	made during his May 1973 and December 1975 in-	service examinations manifestations of sleep apnea?  	If so, is the Veteran's current sleep apnea related 	etiologically to the sleep apnea that he had during 	service?

	b) does the study by Dr. M.O. cited in the 	representative's August 2014 Brief support the 	existence of a relationship between the Veteran's sleep 	apnea and depression?
 
The examiner should provide a complete rationale for all expressed opinions, including citation to any relevant facts, evidence, or medical principles.  If the examiner cannot provide any of the requested opinions without resorting to speculation, she should indicate that expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

The examiner should express all findings, diagnoses, opinions, and supporting rationale in a typewritten report that is associated with the record.

If determined necessary, schedule the Veteran to attend a new VA sleep apnea examination.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should be asked to review the claims file.  Based upon the examiner's review of the claims file and the findings from the examination, the examiner should provide opinions as to whether the Veteran's sleep apnea was sustained during his active duty service; resulted from an in-service injury, illness, or event; resulted from any of the Veteran's service-connected disabilities; and/or, was aggravated beyond its natural progression by any of the Veteran's service-connected disabilities.  That examiner should provide the requested opinions and detailed rationale in a typewritten report.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


